           Case 1:19-cv-07200-JSR Document 10 Filed 09/30/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 FAZE CLAN INC.,                                             Case No. 1:19-cv-07200-JSR

                          Plaintiff,
                   v.                                              MOTION FOR ADMISSION
 TURNER TENNEY p/k/a “TFUE”,                                           PRO HAC VICE
                          Defendant.



       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, PAUL M. KAKUSKE hereby moves this Court for an Order for

admission to practice Pro Hac Vice, to appear as counsel for Plaintiff FAZE CLAN INC., in the

above-captioned action.

       I am in good standing of the bar of the state of California and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of a

felony. I have never been censured, suspended, disbarred or denied admission or readmission by any

court. I have attached the affidavit pursuant to Local Rule 1.3.

DATED: September 30, 2019.

                                                       Respectfully submitted,

                                                            DENTONS US LLP
                                                       By: s/ Paul M. Kakuske
                                                           PAUL M. KAKUSKE
                                                           Dentons US LLP
                                                           601 South Figueroa Street, Suite 2500
                                                           Los Angeles, CA 90017-5704
                                                           Telephone: 213-523-9300
                                                           Facsimile: 213-623-9924
                                                           Email: paul.kakuske@dentons.com

                                                            Attorney for Plaintiff FAZE CLAN INC.
